Citation Nr: 1439461	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  11-02 771A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, major depressive disorder, mood disorder, and dysthymic disorder.


REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Agent


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel






INTRODUCTION

The Veteran had active service in the Navy from August 1978 to June 1984 and August 1987 to March 1989.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim is not limited to the diagnosis identified by the Veteran.  In this case, the Veteran has filed a claim for bipolar disorder but the record shows other psychiatric diagnoses.  As a result, the issue on appeal has been re-characterized on the title page.

The Board remanded the claim in June 2013 for further development.

A review of the Veteran's Virtual VA claims file reveals VA treatment records dated April 2009 to July 2013 and a December 2013 VA examination report. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his bipolar disorder is related to his military service.  

The Veteran's August 1978 and September 1987 enlistment examinations are absent of any notations regarding a psychiatric disorder.  Service treatment records show that in August 1988 the Veteran was diagnosed with adjustment disorder with depressed mood and alcohol dependence.  

The Veteran was afforded a VA examination in December 2013 and the examiner diagnosed bipolar adjustment disorder (BPAD).  The examiner concluded that it was less likely than not that the Veteran's BPAD had its onset during the Veteran's active military service.  The examiner explained that the Veteran's self-report of pre-military psychosocial functioning suggests that he experienced mood swings, self-destructive behavior, social impairment, and academic impairment before going into the military.  The examiner further explained that these problems/symptoms were consistent with BPAD.  The examiner explained that therefore BPAD more likely than not had its onset before the Veteran was in the navy.  The examiner went on to conclude that the adjustment disorder with depressed mood with which the Veteran was diagnosed with while in the military was at least as likely as not a manifestation of the BPAD with which he is currently diagnosed.  The examiner also concluded that the harmful biochemical/organic impact of alcohol dependence while in the military more likely than not caused a worsening of his underlying BPAD during his military service.  

The Board notes that a veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b).

Here, as stated above, the Veteran's enlistment examinations are absent of any notations of a psychiatric disorder.  Therefore, the Board finds the presumption of soundness attaches.  See 38 U.S.C.A. § 1111.  As such, while the VA examiner concluded the Veteran's BPAD more likely than not had its onset before he was in the Navy, VA regulations pertaining to the rebuttal of the presumption of soundness require the highly stringent standard of clear and unmistakable evidence that the veteran's disease or injury existed prior to service and clear and unmistakable evidence that the pre-existing disease or injury was not aggravated by service.  Therefore, the Board finds that a remand is necessary in order to obtain an addendum opinion.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran's claims file and a copy of this remand should be returned to the examiner that performed the December 2013 VA examination for an addendum opinion.  If the requested VA examiner is no longer available, another examiner should be asked to review the claims file and answer the questions posed below, or if this examiner determines that another examination would be helpful, the Veteran should be scheduled for a new examination.

(a) The examiner should determine whether it is clear and unmistakable (i.e., highest degree of medical certainty) that the Veteran's bipolar adjustment disorder existed prior to service?

(b) If the Veteran's bipolar adjustment disorder clearly and unmistakably preexisted service, the examiner should determine whether it is clear and unmistakable (i.e., highest degree of medical certainty) that his bipolar adjustment disorder WAS NOT aggravated beyond the natural progress of the disorder by his active military service?  In other words, the examiner should determine whether it is clear and unmistakable that there was no increase in the severity of his Veteran's bipolar adjustment disorder during service; or, that it is clear and unmistakable that any increase in the severity of his bipolar adjustment disorder was due to the natural progress of that pre-existing condition.  

(c) If bipolar adjustment disorder DID NOT clearly and unmistakably (i.e., highest degree of medical certainty) pre-exist service, is it at least as likely as not (50 percent probability or greater) that the currently diagnosed bipolar adjustment disorder is etiologically related to the in-service diagnosis of adjustment disorder with depressed mood?

(d) Additionally, the examiner should state whether any psychiatric disorder in service is considered and organic disease or disability which is a secondary result of the chronic use of alcohol as a beverage, whether out of compulsion or otherwise.

(e) Moreover, for each current psychiatric disorder found in the record and diagnosed on examination, provide an opinion as to whether the disorder was secondary to alcohol abuse in service.  The examiner should note that alcohol abuse means the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability or death of the user.

The examiner should consider and discuss the Veteran's psychiatric diagnoses reflected in his service treatment records and VA medical records, as well as consider any lay statements and assertions made by the Veteran.  

A fully articulated medical rationale for all opinions expressed must be set forth in the examination report.  If the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

If it is determined that an examination of the Veteran is warranted in order to address the above, such examination should be scheduled.

2. After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



